DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to application 17/140,828 filed 6/9/21.  
Claim(s) 1-20 is/are presented for examination.

Priority
This application discloses and claims only subject matter disclosed in prior provisional/application no 10,887,395, filed 11/21/16, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Provisional/Application No. 10,887,395 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim(s) 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,887,395 B2 [hereinafter as ‘395 patent].  
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming common subject matter as follow:
Taking claim(s) 1 as an exemplary claim, the ‘395 patent contains the subject matter claimed in the instant application.  As per claim(s) 1, both applications are claiming common subject matter, as follows:
A system comprising:
a sensor network configured to obtain...;

transmitting, to an external communications network, the available portion of the parameters stored in the transmission array, at a transmission interval, wherein the transmission interval is independent of timeslot durations of the first timeslot array and the second timeslot array, and wherein the transmitting operation is performed independently of the storing operation of the available portion of parameter..
The claim(s) 1 of '395 patent contains every element of claim(s) 1 of the instant application and thus anticipated the claim(s) of the instant application.  Claim(s) 1 of the instant application therefore is not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
 “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (Decided: May 30, 2001).
 “Claim(s) 1 of ‘395 is generic to the species of invention covered by claim(s) 1 of the instant application.  Thus, the generic invention is “anticipated” by the species of the 
            
As per independent claim(s) 8 & 15, they are also directed to the same subject matter recited in claim 1 above.  Accordingly, they are rejected under the judicially created doctrine of obviousness-type double patenting.

As per dependent claim(s) 2-7, 9-14 & 16-20, they are depending on rejected claim(s), they are rejected under the judicially created doctrine of obviousness-type double patenting.

Claim Objections
Claim(s) 1, 8 & 15 is/are unclear to the examiner; what does it mean by stating “sampling, at a configurable signal sampling interval, a plurality of signal sample values via the one or more output signal traces from the plurality of remotely located sensors”?  The Examiner is not entirely sure what is a purpose of sampling “signal sample values”?  For what purpose?  The rest of the claim limitation does not use the 
Claim(s) 1, 8 & 15 is/are unclear to the examiner; what does it mean by stating “extracting, from among parameters collected in a first timeslot array and in a second timeslot array, an available portion of the parameters for transmission, wherein the extracting is performed using an algorithm configured to assign specific parameters to a transmission array, and wherein the algorithm is independent of the sampling”?  The Examiner is not entirely sure what fit the category “specific parameter”?  What is “transmission array”?  So, does the “extracting” is not really “extracting”, but “assigning a specific parameter to transmission array”?  Please clarify
Claim(s) 1, 8 & 15 is/are unclear to the examiner; what does it mean by stating “transmitting, to an external communications network, the available portion of the parameters stored in the transmission array, at a transmission interval, wherein the transmission interval is independent of timeslot durations of the first timeslot array and the second timeslot array, and wherein the transmitting operation is performed independently of the storing operation of the available portion of parameters”?  The Examiner is not entirely sure what is a different between the “transmission interval” and “sampling interval”?  Does it mean one interval is for transmission and the other one is for “sampling”?  What is really the claimed invention?  To transmit the “available portion of the parameter”?  What about “extracted parameter”?  What do you do with that?  Please clarify

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8-9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson, U.S. Patent/Pub. No. 2007/0268128 A1 in view of Song, U.S. Patent/Pub. No. 2009/0070811 A1.
As to claim 1, Swanson teaches a system comprising: 
a sensor network configured to obtain one or more output signal traces transmitted from a plurality of remotely located sensors (Swanson, figure 1-2; page 2, paragraph 15; page 6, paragraph 37; i.e., [0015] As described in greater detail below, in some embodiments, the data acquisition unit 26 is adapted to process and store information from a plurality of discrete or disparate sensors, two or more of which generate or signaling data in a unique format; Thus, one or more of the sensors 24 can be an analog-type sensor (e.g., signaling data indicative of a sensed parameter in analog form) such as temperature sensors, pressure sensors, acceleration sensors, flow sensors, vibration sensors, torque sensors, force sensors, strain gauges or sensors, load sensors, voltage sensors, amperage sensors; the communication device is adapted to transmit information generated by the aggregator module to a location remote of the housing; [0037] Commensurate with the above explanation, the user interface 28 and the data server 30 can assume a variety of forms, and in some embodiments, the system 20 is configured to interface with two or more different user interface 28 and/or data server 30 formats. For example, with some configurations, the data server 30 is maintained at a facility remote of the device 22/data acquisition unit 26, and can be periodically linked to the user interface); and 
a parameter-collection device comprising one or more processors configured to perform operations comprising: 
sampling, at a configurable signal sampling interval, a plurality of signal sample values via the one or more output signal traces from the plurality of remotely located sensors (Swanson, figure 3; page 4, paragraph 25; page 6, paragraph 37; i.e., [0025] In this way, all data from sensor(s) 24 being sampled and/or generating sensor information at highly elevated rates or speeds need not be stored in the memory 44; instead, a summary or grouping of sensor information is generated and stored over a designated time interval that is commensurate with the sampling rate capabilities of all the sensors 24. Further, a timestamp or counter can be associated with the set of sensor data (or data summary or grouping) at each interval; [0037] Commensurate with the above explanation, the user interface 28 and the data server 30 can assume a variety of forms, and in some embodiments, the system 20 is configured to interface with two or more different user interface 28 and/or data server 30 formats. For example, with some configurations, the data server 30 is maintained at a facility remote of the device 22/data acquisition unit 26, and can be periodically linked to the user interface); 
from among parameters collected in a first timeslot array and in a second timeslot array, wherein the performed using an algorithm configured to assign specific parameters to a transmission array, and wherein the algorithm is independent of the sampling (Swanson, figure 1-2; page 4, paragraph 25 & 27; page 5, paragraph 31; i.e., [0025] In this way, all data from sensor(s) 24 being sampled and/or generating sensor information at highly elevated rates or speeds need not be stored in the memory 44; instead, a summary or grouping of sensor information is generated and stored over a designated time interval that is commensurate with the sampling rate capabilities of all the sensors 24. Further, a timestamp or counter can be associated with the set of sensor data (or data summary or grouping) at each interval; [0027] Other representative date points can alternatively or additionally be generated and stored (e.g., data points outside of a threshold limit, mean value, etc.). With this approach, then, where the analog sensor 24a, 24b is signaling captured information at exceedingly high rates ( e.g., 5 kHz), only small number of representative data points are possibly available for storage in the memory 44 for each time interval (e.g., once per second, the aggregator module 54 reviews the signaled information from the first analog sensor 24a, determines a maximum value, minimum value, and average value over that second, and makes the values available for storage in the memory 44; [0031] Following operation of the filter function 60, the aggregator module 54 can operate to store the summarized or grouped data (or raw data for sensor( s) signaling one data point over the course of the designated time interval in the memory 44)); 
storing, in the transmission array, the available portion of the parameters extracted from the first timeslot array and from the second timeslot array (Swanson, page 4, paragraph 27; i.e., [0027] Other representative date points can alternatively or additionally be generated and stored (e.g., data points outside of a threshold limit, mean value, etc.). With this approach, then, where the analog sensor 24a, 24b is signaling captured information at exceedingly high rates ( e.g., 5 kHz), only small number of representative data points are possibly available for storage in the memory 44 for each time interval (e.g., once per second, the aggregator module 54 reviews the signaled information from the first analog sensor 24a, determines a maximum value, minimum value, and average value over that second, and makes the values available for storage in the memory 44); and 
transmitting, to an external communications network, the available portion of the parameters stored in the transmission array, at a transmission interval, wherein the transmission interval is independent of timeslot durations of the first timeslot array and the second timeslot array, and wherein the transmitting operation is performed independently of the storing operation of the available portion of parameters (Swanson, page 2, paragraph 17; page 5, paragraph 36; page 6, paragraph 38; i.e., [0017] the processor 42 is electronically coupled to the communication device 58, prompting operation of the communication device 58 to transmit data to an external server 30 (FIG. 1); [0036] Returning to FIGS. 1 and 2, the communication device 58 can assume a wide variety of forms, appropriate for establishing a communicative link with the user interface 28. In some embodiments, the communication device 58 facilitates wireless communication with the user interface 28, the data server 30, and the communications device; [0038] the data acquisition unit 26 can be adapted or programmed to automatically transmit, or attempt to transmit, stored information at predetermined time intervals).
But Swanson failed to teach the claim limitation wherein extracting, from among parameters, an available portion of the parameters for transmission, wherein the extracting is performed using an algorithm configured to assign specific parameters to a transmission array, and wherein the algorithm is independent of the sampling.
However, Song teaches the limitation wherein extracting, from among parameters, an available portion of the parameters for transmission, wherein the extracting is performed using an algorithm configured to assign specific parameters to a transmission array, and wherein the algorithm is independent of the sampling (Song, page 9, paragraph 164; page 25, paragraph 330; page 64, paragraph 757; i.e., [0164] the transmitter 200 extracts the transmission parameter and outputs the extracted transmission parameter to the corresponding block and also transmits the extracted parameter to the receiving system if required. More specifically, a packet referred to as an OMP is defined for the purpose of operating and managing the transmitting system; [0330] Herein, the decimators correspond to components required when a signal being inputted to the demodulator is oversampled to N times by the analog/digital converter. More specifically, the integer N represents the sampling rate of the received signal. For example, when the input signal is oversampled to 2 times (i.e., when N=2) by the analog/digital converter, this indicates that two samples are included in one symbol; [0757] A transmission location of the TGT-MH may be included in all ensembles, may be located at a front part of the TGT-MH, or may be included in a part of a stably transmitted and received broadcast signal).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Swanson to substitute extract transmission parameter from Song for sensor information from Swanson to improve the performance, reduce the deteriorated when transmitting the information (Song, page 1, paragraph 6).
As to claim 2, Swanson-Song teaches the apparatus as recited in claim 1, wherein evaluating, via one or more function processors, at least the first signal sample value and the second signal sample value (Swanson, page 4, paragraph 30; i.e., [0030] For example, the aggregator module 54 can poll the sensors 24 otherwise connected to (or provided with) the data acquisition unit 26 and determine a sampling rate capability of each of the sensors 24 (or can poll user-entered sampling rate designations entered by a user for all of the provided sensors 24). The aggregator module 54 then determines which of the sensors 24 has the "slowest" sampling rate (either sampling rate capability or sampling rate as dictated by a user), and designates the sampling interval associated with this so determined interval as being the designated time interval over which the various filtering operations are performed).

Claim(s) 8 & 15 is/are directed to a device and non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in .


Claim(s) 3, 10 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson, U.S. Patent/Pub. No. 2007/0268128 A1 in view of Song, U.S. Patent/Pub. No. 2009/0070811 A1, and further in view of Rahimi, U.S. Pub. No. 2014/0313862 A1.
As to claim 3, Swanson-Song teaches the apparatus as recited in claim 2, wherein the second signal sample value is a most recently obtained sampled value sampled via the one or more output signal traces from the plurality of remotely located sensors.
However, Rahimi teaches the limitation wherein the second signal sample value is a most recently obtained sampled value sampled via the one or more output signal traces from the plurality of remotely located sensors (Rahimi, page 6, paragraph 102-103; i.e., [0103] Beginning in opening loop block 510, signature match subroutine 500 processes each recently-sampled digital audio signal).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Swanson-Song to substitute sampled audio signal from Rahimi for the sensor information from Swanson-Song to improve the signal within closed environment (Rahimi, page 1, paragraph 3).

Claim(s) 10 & 16 is/are directed to a device and non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 3.  Therefore, claim(s) 10 & 16 is/are also rejected for similar reasons set forth in claim(s) 3.


Claim(s) 4-7, 11-14 & 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson, U.S. Patent/Pub. No. 2007/0268128 A1 in view of Song, U.S. Patent/Pub. No. 2009/0070811 A1, and further in view of Nath, U.S. Pat. No. 8,185,355 B2.
As to claim 4, Swanson-Song teaches the apparatus as recited in claim 1, the operations further comprising: 
in which are stored a first signal sample value and a second signal sample value of the plurality of signal sample values (Swanson, page 4, paragraph 27; i.e., [0027] Other representative date points can alternatively or additionally be generated and stored (e.g., data points outside of a threshold limit, mean value, etc.). With this approach, then, where the analog sensor 24a, 24b is signaling captured information at exceedingly high rates ( e.g., 5 kHz), only small number of representative data points are possibly available for storage in the memory 44 for each time interval (e.g., once per second, the aggregator module 54 reviews the signaled information from the first analog sensor 24a, determines a maximum value, minimum value, and average value over that second, and makes the values available for storage in the memory 44); and 
Swanson, figure 3; page 4, paragraph 25; page 6, paragraph 37; i.e., [0025] In this way, all data from sensor(s) 24 being sampled and/or generating sensor information at highly elevated rates or speeds need not be stored in the memory 44; instead, a summary or grouping of sensor information is generated and stored over a designated time interval that is commensurate with the sampling rate capabilities of all the sensors 24. Further, a timestamp or counter can be associated with the set of sensor data (or data summary or grouping) at each interval; [0037] Commensurate with the above explanation, the user interface 28 and the data server 30 can assume a variety of forms, and in some embodiments, the system 20 is configured to interface with two or more different user interface 28 and/or data server 30 formats. For example, with some configurations, the data server 30 is maintained at a facility remote of the device 22/data acquisition unit 26, and can be periodically linked to the user interface).
But Swanson-Song failed to teach the claim limitation wherein determining that a timeslot interval has expired for at least one of the first timeslot array or the second timeslot array; determining that the timeslot interval has expired, evaluating a result of a function processed with respect to the at least one of the first timeslot array or the second timeslot array, for the timeslot interval that has expired.
However, Nath teaches the limitation wherein determining that a timeslot interval has expired for at least one of the first timeslot array or the second timeslot array (Nath, col 6, lines 29-35; i.e., the user may specify 30 that sensor data older than a particular time period ( e.g., 10 minutes, 1 hour, 1 day, etc.) may not be acceptable. Thus, the user can obtain the latest sensor readings from all the locations. In another example, the user may specify that sensor data greater than a particular expiry time may not be acceptable. Once the user submits the query, the server 102 collects the appropriate data and returns it to the UI 116 for depiction in a results pane 202); determining that the timeslot interval has expired, evaluating a result of a function processed with respect to the at least one of the first timeslot array or the second timeslot array, for the timeslot interval that has expired (Nath, col 9, lines 2-11; i.e., data obtained from associated sensors and the internal nodes include caches for storing internal sensor data having different expiry time periods. Each cache of an internal node has multiple cache slots of fixed time periods. The number of cache slots in a cache may be varied according to requirements of applications. The expiry time periods of the cache slots are synchronized across the data tree 314 such that similar expiry time periods are assigned to identical cache slots of the internal nodes in various layers. The expiry time periods are assigned based on the expiry time of sensor readings stored in the cache slots).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Swanson-Song to substitute sensor readings from Nath for sensor data from Swanson-Song to improve the way sensor data is collected and presented to users (Nath, col 1, lines 28-30).
As to claim 5, Swanson-Song-Nath teaches the apparatus as recited in claim 4, wherein the available portion of the parameters stored in the transmission array comprises the result of the function, wherein the result is different from the first signal sample value and is different from the second signal sample value (Swanson-Song, page 4, paragraph 25 & 30; i.e., [0025] In this way, all data from sensor(s) 24 being sampled and/or generating sensor information at highly elevated rates or speeds need not be stored in the memory 44; instead, a summary or grouping of sensor information is generated and stored over a designated time interval that is commensurate with the sampling rate capabilities of all the sensors 24. Further, a timestamp or counter can be associated with the set of sensor data (or data summary or grouping) at each interval; [0030] The designated time interval over which the filter function 60 operates can be determined in a number of different ways. In some embodiments, the designated time interval is a user-determined value that is implemented as a default value programmed to the aggregator module 54, or as a user-entered command delivered to the processor 42 an ultimately acted upon by the aggregator module 54).
As to claim 6, Swanson-Song teaches the apparatus as recited in claim 1, the operations further comprising: 
determining that at least one of the first timeslot array or the second timeslot array, in which are stored a first signal sample value and a second signal sample value of the plurality of signal sample values (Swanson, page 4, paragraph 27; i.e., [0027] Other representative date points can alternatively or additionally be generated and stored (e.g., data points outside of a threshold limit, mean value, etc.). With this approach, then, where the analog sensor 24a, 24b is signaling captured information at exceedingly high rates ( e.g., 5 kHz), only small number of representative data points are possibly available for storage in the memory 44 for each time interval (e.g., once per second, the aggregator module 54 reviews the signaled information from the first analog sensor 24a, determines a maximum value, minimum value, and average value over that second, and makes the values available for storage in the memory 44); and 
determining, as a result of at least one function, that the second signal sample value is a representative value corresponding to the at least one of the first timeslot array or the second timeslot array (Swanson, figure 3; page 4, paragraph 25; page 6, paragraph 37; i.e., [0025] In this way, all data from sensor(s) 24 being sampled and/or generating sensor information at highly elevated rates or speeds need not be stored in the memory 44; instead, a summary or grouping of sensor information is generated and stored over a designated time interval that is commensurate with the sampling rate capabilities of all the sensors 24. Further, a timestamp or counter can be associated with the set of sensor data (or data summary or grouping) at each interval; [0037] Commensurate with the above explanation, the user interface 28 and the data server 30 can assume a variety of forms, and in some embodiments, the system 20 is configured to interface with two or more different user interface 28 and/or data server 30 formats. For example, with some configurations, the data server 30 is maintained at a facility remote of the device 22/data acquisition unit 26, and can be periodically linked to the user interface).
But Swan-Song failed to teach the claim limitation wherein determining that a timeslot interval has expired; in response to the determining that the timeslot interval has expired, determining, as a result of at least one function, that the second signal 
However, Nath teaches the limitation wherein determining that a timeslot interval has expired (Nath, col 6, lines 29-35; i.e., the user may specify 30 that sensor data older than a particular time period ( e.g., 10 minutes, 1 hour, 1 day, etc.) may not be acceptable. Thus, the user can obtain the latest sensor readings from all the locations. In another example, the user may specify that sensor data greater than a particular expiry time may not be acceptable. Once the user submits the query, the server 102 collects the appropriate data and returns it to the UI 116 for depiction in a results pane 202); in response to the determining that the timeslot interval has expired, determining the timeslot interval that has expired (Nath, col 9, lines 2-11; i.e., data obtained from associated sensors and the internal nodes include caches for storing internal sensor data having different expiry time periods. Each cache of an internal node has multiple cache slots of fixed time periods. The number of cache slots in a cache may be varied according to requirements of applications. The expiry time periods of the cache slots are synchronized across the data tree 314 such that similar expiry time periods are assigned to identical cache slots of the internal nodes in various layers. The expiry time periods are assigned based on the expiry time of sensor readings stored in the cache slots).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Swanson-Song to substitute sensor readings from Nath for sensor data from Swanson-Song to improve the way sensor data is collected and presented to users
As to claim 7, Swanson-Song-Nath teaches the apparatus as recited in claim 6.  But Swanson-Nath failed to teach the claim limitation wherein the available portion of the parameters stored in the transmission array comprises the second signal sample value, excluding the first signal sample value.
However, Song teaches the limitation wherein the available portion of the parameters stored in the transmission array comprises the second signal sample value, excluding the first signal sample value (Song, page 9, paragraph 171; i.e., [0171] If a transmission parameter is included in the null data packet, then the transmission parameter is first extracted and outputted to the corresponding block).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Swanson to substitute extract transmission parameter from Song for sensor information from Swanson to improve the performance, reduce the deteriorated when transmitting the information (Song, page 1, paragraph 6).

Claim(s) 11-14 & 17-20 is/are directed to a method/computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 4-7.  Therefore, claim(s) 11-14 & 17-20 is/are also rejected for similar reasons set forth in claim(s) 4-7.

Listing of Relevant Arts
Lazar, U.S. Patent/Pub. No. 2010/0303101 A1 discloses sampling the signal; plurality time windows.
Lyu, U.S. Patent/Pub. No. 2017/0026165 A1 discloses sampled signal value.
Hatanaka, U.S. Patent/Pub. No. US 20130275142 A1 discloses sampled high frequency signal.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449